Citation Nr: 0334478	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-19 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.

ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from September 1942 
to March 1943 and from June 1944 to May 1946.  The appellant 
is the widow of the veteran.

This matter came before the Board of Veterans' Appeals on 
appeal from a June 2002 rating decision by the Department of 
Veterans Affairs (VA) Colombia, South Carolina Regional 
Office (RO), denying the appellant service connection for the 
cause of the veteran's death.

REMAND

In this case the appellant has contended that the veterans 
death was due to lung cancer and service-connected post-
traumatic stress disorder (PTSD).  In support of her 
contentions she has submitted a statement from an attending 
private physician to this effect as well as the veteran's 
certificate of death showing that the veteran's immediate 
cause of death was lung cancer.  It is noted on this 
certificate that PTSD was another significant condition 
contributing to death but not resulting in the underlying 
cause.

The Board notes that the veteran's certificate of death 
indicates that at the time of death, in January 2002, the 
veteran was an inpatient at the McLeod Regional Medical 
Center in Florence, South Carolina.  Unfortunately records 
associated with the veteran's terminal hospitalization at 
this facility have not been obtained and associated with his 
claims file.  It is the determination of the Board that the 
terminal hospital records are probative as to the issue 
before us and that further development therefore is in order.

Additionally, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.359(b)(1) as inconsistent with 38 U.S.C.A. 
§ 5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Court found 
the 30-day period involved in Section 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants who claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being REMANDED for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.

In view of the above, this case is being REMANDED to the RO 
for the following actions:

1.  The RO must review the claims file 
and insure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002), and any other applicable legal 
precedent.  

2.  The RO should obtain the records of 
the veteran's terminal hospitalization at 
the McLeod Regional Medical Center in 
Florence, South Carolina.  The appellant 
should be requested to provide, as 
needed, assistance in obtaining these 
records.

3.  The RO should then readjudicate the 
issue on appeal in light of all pertinent 
evidence and legal authority.


If the benefit sought on appeal remains denied, the veteran 
should be provided with a supplemental statement of the case.  
The supplemental statement of the case should contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  An appropriate period of time should be allowed for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




